Citation Nr: 1331135	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  05-04 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a gastrointestinal disorder (claimed as a stomach condition). 



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to June 1969.

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision by the RO. 

In September 2007, a Board hearing was held at the RO before the undersigned; the transcript is of record.  In October 2007 and July 2009, the claim was remanded for further development which has not been completed. 

The Veteran's virtual VA file has been reviewed. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In October 2007, the Board remanded the claim for a VA examination.  In March 2008 a general VA examination was conducted and the Veteran was diagnosed with peptic ulcer disease.  

However, the VA examiner failed to provide the requested opinion as to whether the Veteran's claimed gastrointestinal disorder was related to his active service.  The March 2008 VA examination was conducted by DD, a physician's assistant, and signed off on by Dr. O.  

In July 2009 the Board remanded the claim for compliance with the prior remand to provide an opinion.  The Board instructed that the March 2008 examination be sent back to the examiner who conducted the examination to provide an opinion.  The instructions also stated that if an opinion could not be given then a VA examination should be scheduled. 

A December 2011 print out shows that multiple digestive examinations were cancelled - two exams in 2008 and three in 2009- all before the July 2009 Board remand and that there was a DBQ (disability benefits questionnaire) of the stomach and duodenal conditions open request from December 2011.  

As to the cancelled examinations, at a March 2009 primary care physician outpatient visit, the Veteran reported that he had several GI clinic appointments cancelled as they did not match with his dates.  He also reported not having an acid reflex problem or a problem with peptic ulcer disease (PUD) or requiring medication. 

In a December 2011 statement, the Veteran reported that his stomach problems started when he had food poisoning in service in 1966 and had continued all of his adult life.  He stated that he "[would not] go for anymore test. [He had] gone twice."  He also reported that his address had changed (from Belleville, Illinois to East St. Louis, Illinois). 

In January 2013, the RO sent the claims file for review by the examiner, requesting a "medical opinion and exam -by Dr. O, if possible. If not any qualified doctor in the area." The RO's request also reported that the Veteran had a new address, and provided it. 

In April 2013, the RO attempted to clarify whether the Veteran still wanted an appeal and sought clarification with the Veteran's representative.  The representative reported that they would continue the appeal and were unable to reach the Veteran. 

In May 2013, the claims file was sent to an opinion (not an examination).  The medical reviewer reported that he reviewed the claims file, noting that the Veteran has one episode of gastroenteritis that resolved quickly.  At discharge, there was no indication of a continued gastrointestinal problem. The medical reviewer opined that the Veteran's gastric ulcer, as demonstrated in September 2003 in no way was related to his one episode of gastroenteritis while in service. 

Unfortunately, further remand is required.  Firstly, the October 2007 and July 2009 remand instructions were not substantially complied with.  The October 2007 instructions were for an examination to be conducted, and an opinion with complete rationale provided.  The March 2008 examination did not include an opinion. 

The July 2009 instructions were for an opinion to be sought from the March 2008 examiner, or alternatively, an examination be conducted.  As an opinion from the March 2008 examiner was not provided, an examination was needed in order to comply with the July 2009 remand instructions.  There was no evidence that an examination was scheduled, despite the RO's January 2013 request for such. 

Even if there was substantial compliance with the remand instructions in regards to providing a medical opinion based on review of the filet without a physical examination, the opinion itself is inadequate as the Veteran's contentions were not addressed and no supporting rationale was provided.  

The VA medical reviewer addressed only one incident of gastroenteritis in service.  The Veteran was treated in November 1966 for abdominal cramping and again in September 1967 for right side pain.  There is no discussion of whether the September 1967 complaints were stomach or gastro intestinally related.  

The Veteran testified at the hearing that he had no stomach symptoms prior to getting food poisoning in service and had continuous symptoms since then which includes cramps any time he drank something cold, no eating spicy food because it hurt, and taking over the counter medications such as Maalox and Zantac.  The Veteran is competent to report symptoms that he experiences.  

The opinion does not have a rationale as there is no explanation as to why the Veteran's in service complaints are not related to his current stomach condition. 

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to confirm the Veteran's current address of record and then have him scheduled a VA examination to determine the nature and likely etiology of the claimed gastroenterological condition. 
  
A notification letter should be sent to the Veteran about the scheduled examination; include a copy of the letter in the claims file.  

If the Veteran attends the examination, the VA examiner should address the following questions: 

If the Veteran cancels the examination or does not appear for the examination, have a qualified medical professional review the file and address the following questions.  If the Veteran cancels or does not appear, indicate this. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed.  If the examiner or medical professional does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available for review.

The following questions must be addressed: 

(a) Identify the Veteran's all current and prior stomach or gastroenterological disorders; 

(b) provide an opinion on whether it is at least as likely as not that any current stomach or gastroenterological disorder(s) is related to any incident in service -to include the November 1966 abdominal cramping and the September 1967 right side pain, or otherwise had its clinical onset during service.   

(c) Explain why the Veteran's current stomach disorders (to include but not limited to gastroesophageal reflux and peptic ulcer disease) are not related to the incident(s) in service or otherwise did not have its clinical onset during service.

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a supplemental statement of the case and afford an appropriate amount of time for the Veteran and his representative to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


